Exhibit 10.21

CRESTAR FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR

OUTSIDE DIRECTORS OF

CRESTAR FINANCIAL CORPORATION

AND

CRESTAR BANK

As Restated With Amendments Through

January 1, 2009



--------------------------------------------------------------------------------

DEFERRED COMPENSATION PLAN

FOR

OUTSIDE DIRECTORS OF

CRESTAR FINANCIAL CORPORATION

AND

CRESTAR BANK

1.         Purpose.

            Crestar Financial Corporation and its subsidiary, Crestar Bank
(collectively, the “Corporation”), adopted a plan under which the Corporation’s
Directors who were not Employees could defer all of either or both of the
components of their Compensation. This Deferred Compensation Plan for Outside
Directors of Crestar Financial Corporation and Crestar Bank (the “Plan”) was
adopted effective January 1, 1983, and was last amended and restated
December 13, 1983, subject to the provisions of Section 12. This Plan is
intended to constitute a deferred compensation plan for corporate directors’
fees in accordance with Revenue Ruling 71-419, 1971-2 C.B. 220.

            Effective as of December 31, 1998, Crestar Financial Corporation was
merged into a wholly owned subsidiary of SunTrust Banks, Inc. (“SunTrust”) and
the Crestar and its affiliates became part of the SunTrust controlled group.
Effective as of January 1, 1999, non-Employee Directors who did not become
members of the SunTrust Board of Directors were allowed to continue making
deferrals under this Plan if they continued to serve on the Board of Directors
of the Corporation and they had elected to defer for the 1998 Plan Year. The
effective date of the last deferral made under this Plan was December 31, 2003
for compensation earned in 2004. Thereafter, no additional deferrals have been
made and no future deferrals are contemplated. The Plan as reflected in this
document contains the 1983 amendment and restatement adopted by the Corporation
with amendments adopted after that date. The last amendment before this current
restatement was adopted in December 1998. When reviewing this document, Crestar
Financial Corporation should be read to mean SunTrust Banks, Inc. or its
successor and Crestar Bank should be read to mean SunTrust Bank or its
successor.

2.         Definitions.

            The following definitions apply to this Plan and to the Deferral
Election Forms.

            (a) Beneficiary or Beneficiaries means a person or persons or other
entity designated on a Beneficiary Designation Form by a Participant as allowed
in Subsection 6(d) and Subsection 7(f) of this Plan to receive Deferred Benefit
payments. If there is no valid designation by the Participant, or if the
designated Beneficiary or Beneficiaries fail to survive the Participant or
otherwise fail to take the Benefit, the Participant’s Beneficiary is the first
of the following who survives the Participant: a Participant’s spouse (the
person legally married to the Participant when the Participant dies); the
Participant’s children in equal shares; the Participant’s other surviving issue,
per stirpes; the Participant’s parents; and the Participant’s estate.



--------------------------------------------------------------------------------

-2-

 

            (b) Beneficiary Designation Form means a form acceptable to the
Chairman of the Compensation Committee or his designee used by a Participant
according to this Plan to name his Beneficiary or Beneficiaries who will receive
all Deferred Benefit payments under this Plan if he dies.

            (c) Benefit Adjustment Schedule means that schedule established by
the Compensation Committee for each Deferral Year to determine the annual
payment amounts attributable to Deferred Income Benefits. Each Deferral Year’s
Benefit Adjustment Schedule will be constructed by applying an adjustment factor
established by the Committee periodically to the related Benefit Schedule. Thus,
payments beginning earlier than age 65 will be reduced on a present value basis
for each year that the Participant’s age when payments begin is less than age
65. Payments beginning after the Participant is 66 will be increased on an
annually compounded basis by a fixed percentage for each year that the
Participant’s age when payments begin is greater than age 65. The application of
any Benefit Adjustment Schedule may be limited as provided in Subsection 7(c) of
this Plan.

            (d) Benefit Schedule means the schedule established by the
Compensation Committee for a Deferral Year as the annual payment amounts
attributable to a Deferred Income Benefit under this Plan. The Benefit Schedule
reflects the payments at age 65 per a specified amount (for example, per $1,000)
of Compensation deferred as a Deferred Income Benefit according to a Deferral
Election Form and according to Section 7 of this Plan. Any new Benefit Schedule
established by the Compensation Committee for a Deferral Year applies to all
Deferral Election Forms with respect to the applicable Deferral Year.

            (e) Board means the board of directors of Crestar Financial
Corporation and Crestar Bank according to law and each entity’s governing
documents.

            (f) Compensation means a Member’s Meeting Fees and Retainer Fee for
the Deferral Year.

            (g) Compensation Committee means the Corporation’s executive body
bearing the title of Compensation Committee, constituted according to the
Corporation’s governing documents.

            (h) Corporation means both Crestar Financial Corporation and Crestar
Bank, collectively.

            (i) Deferral Election Form means a document governed by the
provisions of Section 4 of this Plan, including the portion that is the
Distribution Election Form and the related Beneficiary Designation Form that
applies to all of that Participant’s Deferred Benefits under the Plan.

            (j) Deferral Year means a calendar year for which a Member has an
operative Deferral Election Form.



--------------------------------------------------------------------------------

-3-

 

            (k) Deferred Benefit means either a Deferred Cash Benefit or a
Deferred Income Benefit under the Plan for a Member who has submitted an
operative Deferral Election Form pursuant to Section 4 of this Plan.

            (l) Deferred Cash Account means that bookkeeping record established
for each Participant who elects a Deferred Cash Benefit under this Plan. A
Deferred Cash Account is established only for purposes of measuring a Deferred
Cash Benefit and not to segregate assets or to identify assets that may or must
be used to satisfy a Deferred Cash Benefit. A Deferred Cash Account will be
credited with the Participant’s Compensation deferred as a Deferred Cash Benefit
according to a Deferral Election Form and according to Section 6 of this Plan. A
Deferred Cash Account will be credited periodically with amounts based upon
interest rates established by the Compensation Committee under Subsection
6(b(b)) of this Plan.

            (m) Deferred Cash Benefit means the Deferred Benefit elected by a
Participant under Section 4 that results in payments governed by Section 6.

            (n) Deferred Income Benefit means the Deferred Benefit elected by a
Participant under Section 4 that results in payments governed by Section 7. The
amount and duration of a Participant’s payments under each Deferred Income
Benefit are determined for each Deferral Year according to the Participant’s
Deferred Income Benefit Record for that Deferral Year, which is based upon the
Benefit Schedule and Benefit Adjustment Schedule for that Deferral Year
established under Section 7 of this Plan by the Compensation Committee.

            (o) Deferred Income Benefit Record means that bookkeeping record
established for each Deferred Income Benefit attributable to a Participant who
elects a Deferred Income Benefit under this Plan. A Deferred Income Benefit
Record is only for purposes of accounting for a Deferred Income Benefit and not
to segregate assets or to identify assets that may or must be used to satisfy a
Deferred Income Benefit. A Deferred Income Benefit Record will be credited
according to the Participant’s Deferral Election Form and according to
Subsection 7(d(d)) of this Plan.

            (p) Directors means those duly named members of the Board.

            (q) Distribution Election Form means that part of a Deferral
Election Form used by a Participant according to this Plan to establish the
duration of deferral and the frequency of payments of a Deferred Benefit. If a
Deferred Benefit has no Distribution Election Form that is operative according
to Section 4, then distribution of that Deferred Benefit is governed by
Subsections 6(c) and (d), if it is a Deferred Cash Benefit, or by Subsections
7(e) and (f), if it is a Deferred Income Benefit.



--------------------------------------------------------------------------------

-4-

 

            (r) Election Date means the date established by this Plan as the
date before which a Member must submit a valid Deferral Election Form to the
Compensation Committee. For each Deferral Year, the Election Date is December 31
unless an earlier date is set by the Compensation Committee.

            (s) Employee means an individual with whom either Crestar Financial
Corporation or Crestar Bank has an employer-employee relationship as determined
for Federal Insurance Contribution Act purposes and Federal Unemployment Tax Act
purposes, including Subsection 3401(c) of the Internal Revenue Code and
regulations promulgated under that Subsection.

            (t) Meeting Fees means the portion of a Director’s Compensation that
is based upon his attendance at Board meetings and meetings of the Corporation’s
committees, according to the Corporation’s established rules and procedures for
compensating Directors.

            (u) Members means Directors who are not simultaneously Employees.

Effective January 1, 1999, the above definition is amended to read as follows:

        Members means Directors who are not simultaneously Employees or members
of the board of directors of SunTrust Banks, Inc. and who also deferred under
this Plan in the 1998 Deferral Year and in each Deferral Year prior to the time
for which the determination is being made.

            (v) Participant, with respect to any Deferral Year, means a Member
whose Deferral Election Form is operative for that Deferral Year according to
Section 4 of this Plan.

            (w) Plan means this Deferred Compensation Plan for Outside Directors
of Crestar Financial Corporation and Crestar Bank.

            (x) Retainer Fee means that portion of a Director’s Compensation
that is fixed and paid without regard to his attendance at meetings.

            (y) Effective January 1, 1988, Security means the same as it does
under section 2(1) of the Securities Act of 1933, 15 U.S.C. 77B(1), except when
it refers to an Employer Security. An Employer Security means a Security issued
by the Corporation or by an Employee Retirement Income Security Act of 1974
(ERISA) Affiliate. A contract to which ERISA section 408(b) (5) applies is not
treated as a Security for purposes of this Plan.

            (z) Terminate, Terminating, or Termination, with respect to a
Participant, mean cessation of his relationship with the Corporation as a
Director whether by death or severance for any other reason.



--------------------------------------------------------------------------------

-5-

 

Effective October 23, 1998 the above definition is amended to read as follows:

Terminate, Terminating, or Termination, with respect to a Participant, means
cessation of his or her relationship with Crestar Financial Corporation as a
member of the Board and cessation of his or her relationship with Crestar Bank
as a member of the Board.

3.         Participation.

            A Member becomes a Participant for any Deferral Year by filing a
valid Deferral Election Form according to Section 4 before the Election Date
preceding that Deferral Year, but only if his Deferral Election Form is
operative according to Section 4.

4.         Deferral Election.

            A deferral election is valid when a Deferral Election Form is
completed, signed by the electing Member, and received by the Compensation
Committee Chairman. Deferral elections are governed by the provisions of this
section.

            (a) A Participant may receive a Deferred Benefit for any Deferral
Year only if he is a Member at the beginning of that Deferral Year.

            (b) Before each Deferral Year’s Election Date, each Member will be
provided with Deferral Election Forms and a Beneficiary Designation Form. Under
one or both Deferral Election Forms for a single Deferral Year, a Member may
elect before the Election Date to defer the receipt of his entire Retainer Fee
or all of his Meeting Fees or all of his Compensation for the Deferral Year.
Each Distribution Election Form must provide for the deferral of its covered
Deferred Benefit at least until after the Member is 65 or until he Terminates,
if that is before he is 65. The duration of a deferral may be different for his
Deferred Cash Benefit and his Deferred Income Benefit. A Member may not elect a
Deferred Income Benefit for the Deferral Year in which he becomes 66 or for
Deferral Years after that, but he may always elect a Deferred Cash Benefit.

            (c) A Member may complete a Deferral Election Form for either a
Deferred Cash Benefit or a Deferred Income Benefit for his Retainer Fee and a
different Deferral Election Form for his Meeting Fees, or he may complete a
single Deferral Election Form for his entire Compensation. A Member may not
divide his Retainer Fee between Deferral Election Forms, and he may not divide
his Meeting Fees between Deferral Election Forms.

            (d) A Deferral Election Form that covers a Member’s Meeting Fees
must cover his entire Meeting Fees for the Deferral Year. A Deferral Election
Form that covers a Member’s Retainer Fee must cover his entire Retainer Fee for
the Deferral Year.

            (e) At such times and on such terms and conditions as may be
established by the Compensation Committee, a Participant may elect to convert
all or a portion of his Deferred Cash Benefit made under the Plan to a Deferred
Income Benefit. No such election may be made or approved which would affect or
otherwise change the frequency or commencement of any such Deferred Cash
Benefit.



--------------------------------------------------------------------------------

-6-

 

            (f) Each Distribution Election Form is part of the Deferral Election
Form on which it appears or to which it states that it is related. The
Compensation Committee may allow a Participant to file one Distribution Election
Form for all of his Deferred Cash Benefits and one for all of his Deferred
Income Benefits. The provisions of Subsection 2((q)) apply to any Deferred
Benefit under this Plan if there is no operative Distribution Election Form for
that Deferred Benefit.

            (g) If it does so before the last business day of the Deferral Year,
the Compensation Committee may reject any Deferral Election Form or any
Distribution Election Form or both, and it is not required to state a reason for
any rejection. However, the Committee’s rejection of any Deferral Election Form
or any Distribution Election Form must be based upon action taken without regard
to any vote of the Member whose Deferral Election Form or Distribution Election
Form is under consideration, and the Committee’s rejections must be made on a
uniform basis with respect to similarly situated Members. Except as provided in
Section 0, if the Compensation Committee rejects a Deferral Election Form, the
Member must be paid the amounts he would then have been entitled to receive if
he had not submitted the rejected Deferral Election Form.

Effective January 1, 1985, Subsection 4(g) is amended to read as follows:

            (g) If it does so before the last business day of the Deferral Year,
the Compensation Committee may wholly or partially reject any Deferral Election
Form or any Distribution Election Form or both, and it is not required to state
a reason for any rejection. However, the Committee’s whole or partial rejection
of any Deferral Election Form or any Distribution Election Form must be based
upon action taken without regard to any vote of the Member whose Deferral
Election Form or Distribution Election Form is under consideration, and the
Committee’s rejections must be made on a uniform basis with respect to similarly
situated Members. Except as provided in Section 13, if the Compensation
Committee wholly or partially rejects a Deferral Election Form, the Member must
be paid the amounts he would then have been entitled to receive if he had not
been entitled to submit the Deferral Election Form as to the whole or part
rejected.

            (h) A Member may not revoke a Deferral Election Form or a
Distribution Election Form after the Deferral Year begins. Any revocation before
the beginning of the Deferral Year is the same as a failure to submit a Deferral
Election Form or a Distribution Election Form (as the case may be). Any writing
signed by a Member expressing an intention to revoke his Deferral Election Form
or a related Distribution Election Form and delivered to a member of the
Compensation Committee before the close of business on the last business day
preceding the Deferral Year is a revocation.



--------------------------------------------------------------------------------

-7-

 

5.         Effect of No Election.

            A Member who has not submitted a valid Deferral Election Form to the
Compensation Committee before the relevant Election Date may not defer his
Compensation for the Deferral Year under this Plan. The Deferred Benefit of a
Member who submits a valid Deferral Election Form but fails to submit a valid
Distribution Election Form for that Deferred Benefit before the relevant
Election Date or who otherwise has no valid Distribution Election Form for that
Deferred Benefit is governed by Subsection 2(q).

6.         Deferred Cash Benefits and Distributions.

            (a) Deferred Cash Benefits will be set up in a Deferred Cash Account
for each Participant and credited with interest at rates determined by the
Compensation Committee. A Deferred Cash Benefit attributable to a Retainer Fee
is credited to the Participant’s Deferred Cash Account on the February 1 of the
Deferral Year. A Deferred Cash Benefit attributable to a Meeting Fee is credited
to the Participant’s Deferred Cash Account on the first day of the month after a
meeting. Interest is credited on the first day of each month based on the
Deferred Cash Account balance at the end of the preceding day.

            (b) Interest rates established by the Compensation Committee as the
basis for additional credits to Deferred Cash Accounts will be announced
periodically as specific amounts or as a variable rate linked to a specified
standard. Those interest rates will apply prospectively for all current and
future Deferred Cash Account balances until changed by another announcement.
Interest credits are accrued annually on accumulated Deferred Cash Accounts.
Interest is accrued through the end of the month preceding the month of
distribution.

            (c) A Deferred Cash Benefit will be paid in a lump sum unless the
Participant’s Deferred Cash Benefit Distribution Election Form specifies
installment payments; e.g., equal annual payments plus interest for 5, 10, 15,
or 20 years. Any lump-sum payment will be paid or installment payments will
begin to be paid on the February 15 of the year after the Participant’s
sixty-fifth birthday or earlier Termination, unless otherwise specified in a
Participant’s Deferred Cash Benefit Distribution Election Form. For
distributions caused by Termination other than death, or for distributions that
would otherwise begin because a Participant reaches age 65, the Deferred Cash
Benefit Distribution Election Form may specify that payments are to commence on
the February 15 following Termination or the February 15 following some
specified age that is not less than the Participant’s age two years from the
Election Date pertaining to the applicable Deferral Year and not greater than
the age at which there are no earnings limitations in order to receive full
social security benefits (currently age 70).

            (d) Deferred Cash Benefits may not be assigned. A Participant may
use only one Beneficiary Designation Form to designate one or more Beneficiaries
for all of his Deferred Cash Benefits; such designations are revocable. Each
Beneficiary will receive his portion of the Deferred Cash Account on February 15
of the Year following the Participant’s death unless the Beneficiary’s request
for accelerated payment is approved at the



--------------------------------------------------------------------------------

-8-

 

Compensation Committee’s discretion or unless the Beneficiary’s request for a
different distribution schedule is received before distributions begin and
approved at the Compensation Committee’s discretion. The Committee may insist
that multiple Beneficiaries agree upon a single distribution method.

7.         Deferred Income Benefits and Distributions.

            (a) By electing a Deferred Income Benefit, a Member elects to be
paid amounts attributable to that Deferred Income Benefit in installments for a
specific number of years based upon his Deferred Income Benefit Record according
to this Section determined by that Deferral Year’s Benefit Schedule and Benefit
Adjustment Schedule. Payments of amounts attributable to each of a Participant’s
Deferred Income Benefits are determined separately according to the Deferral
Year for which the Deferred Income Benefit was elected.

            (b) Each Deferral Year’s Benefit Schedule and Benefit Adjustment
Schedule will be published and made available to Members as soon as practicable
after they are adopted by the Compensation Committee. Each Benefit Schedule and
Benefit Adjustment Schedule must be filed with this document when adopted by the
Compensation Committee. Proposed Benefit Schedules and Benefit Adjustment
Schedules may be changed at the Committee’s discretion until adopted by the
Committee.

            (c) Despite the relevant Benefit Schedule or Benefit Adjustment
Schedule, at its discretion, the Compensation Committee may limit payments of
amounts attributable to any Deferred Income Benefit so that a Participant who
Terminates or who receives an accelerated distribution under the hardship
provisions of Section 8 before he attains age 65 may not receive a rate of
return greater than he would have received at age 65 based upon his Deferred
Income Benefit Record at the time each distribution is made.

            (d) Each of a Participant’s Deferred Income Benefits will be set up
in a Deferred Income Benefit Record for each Deferral Year. The first Deferred
Benefit attributable to a Retainer Fee is credited to the Participant’s Deferred
Income Benefit Record on February 1 of the Deferral Year. A Participant’s
Deferred Benefits attributable to Meeting Fees are accumulated during the
Deferral Year and credited to the Participant’s Deferred Income Benefit Record
on the first February 1 after the Deferral Year. A Participant’s credit to his
Deferred Income Benefit Record for Meeting Fees will be supplemented with
interest credits as if his Meeting Fees had been credited to his Deferred Cash
Account during the Deferral Year.

Effective January 1, 1985, Subsection 7(d) is amended to read as follows:

            (d) Each of a Participant’s Deferred Income Benefits will be set up
in a Deferred Income Benefit Record for each Deferral Year. Except as provided
in the next sentence, the first Deferred Benefit attributable to a Retainer Fee
is credited to the Participant’s Deferred Income Benefit Record on February 1 of
the Deferral Year. If a Member has elected a Deferred Income Benefit for his
Retainer Fee for a Deferral Year, and if



--------------------------------------------------------------------------------

-9-

 

that Member’s Retainer Fee is increased after the beginning of that Deferral
Year, for as long as it deems it administratively useful, the Compensation
Committee may elect to treat the portion of that increase that is not rejected
according to Subsection 4(f) as if it were a Meeting Fee according to the next
sentence (that is, the Deferred Benefit attributable to the increase may be
accumulated for as long as the Compensation Committee deems it administratively
useful and then credited to the Participant’s Deferred Income Benefit). A
Participant’s Deferred Benefits attributable to Meeting Fees are accumulated
during the Deferral Year and credited to the Participant’s Deferred Income
Benefit Record on the first February 1 after the Deferral Year.

            (e) A Deferred Income Benefit will be paid out in equal annual
installments based on the Participant’s Deferred Income Benefit Record at the
time each distribution is made and based on the related Deferred Income Benefit
Distribution Election Form. Deferred Income Benefit payments may not begin
before the year after the Participant is 55. Except as provided in the preceding
sentence, Deferred Income Benefit payments begin on the February 15 of the year
after a Participant’s Termination (or earlier attainment of age 65), unless
otherwise specified in his related Distribution Election Form. For distributions
caused by Termination other than death, or for distributions that would
otherwise begin because a Participant reaches age 65, the Deferred Income
Benefit Distribution Election Form may specify that payments are to begin the
February 15 following Termination or the February 15 following some specified
age that is not less than 55 and not greater than the age at which there are no
earnings limitations in order to receive full social security benefits
(currently age 70).

            (f) Deferred Income Benefits may not be assigned. A Participant may
use only one Beneficiary Designation Form to designate one or more Beneficiaries
for all of his Deferred Income Benefits; such designations are revocable. If a
Participant dies before receiving all of his Deferred Income Benefit payments
under all of his Deferral Election Forms, the Participant’s Beneficiaries will
receive the remaining payments and other survivors’ benefits, as follows:

(1) If a Participant is not over age 65 and dies before Termination, his
Beneficiaries will receive payments attributable to his Deferred Income Benefits
determined as if he had Terminated at age 65 according to the Benefit Schedules
and determined in duration by the related Distribution Election Forms. Such
Beneficiaries will also receive on February 15 following the Participant’s
death, a lump-sum benefit equal in the aggregate to one-half of each of the
original credits to his Deferred Income Benefit Record.

(2) If a Participant over age 65 dies before his Deferred Income Benefit
payments begin, his Beneficiaries will receive payments attributable to his
Deferred Income Benefits adjusted for commencement beyond age 65 in accordance
with the related Benefit Adjustment Schedules. The Deferred Income Benefit
payments will be at the times and for as long as specified in the related
Distribution Election Forms. Such Beneficiaries will also receive on February 15
of the year following the Participant’s death, a lump-sum benefit equal in the
aggregate to one-half of each of the original credits to his Deferred Income
Benefit Record.



--------------------------------------------------------------------------------

-10-

 

(3) If a Participant dies after his Deferred Income Benefit payments begin, any
remaining payments attributable to his Deferred Income Benefits will be
continued to his Beneficiaries. Such Beneficiaries will also receive on
February 15 of the year following the Participant’s death, a lump-sum benefit
equal in the aggregate to one-half of each of the original credits to his
Deferred Income Benefit Record.

8.         Hardship Distributions.

            (a) At its sole discretion and at the request of a Participant
before or after the Participant’s Termination, or at the request of any of the
Participant’s Beneficiaries after the Participant’s death, the Compensation
Committee may accelerate and pay all or part of any amount attributable to a
Participant’s Deferred Benefits under this Plan. Accelerated distributions may
be allowed only in the event of a financial emergency beyond the Participant’s
or Beneficiary’s control and only if disallowance of a distribution would create
a severe hardship for the Participant or Beneficiary. An accelerated
distribution must be limited to the amount determined by the Compensation
Committee to be necessary to satisfy the financial emergency. An accelerated
distribution to a Beneficiary is also limited to the amount of the survivors’
benefit payable.

            (b) For purposes of an accelerated distribution of a Deferred Income
Benefit under this section, the Deferred Income Benefit’s value is determined by
the relevant Deferred Income Benefit Record at the time of the distribution and
by taking into account the Participant’s age and the related Benefit Adjustment
Schedule.

            (c) Distributions under this section must first be made from the
Participant’s Deferred Cash Account before accelerating the distribution of any
amount attributable to a Deferred Income Benefit. If distribution of any amount
attributable to a Deferred Income Benefit is accelerated, the most recent
Deferred Income Benefit must be exhausted first, followed in succession by
exhaustion of each next-most-recent Deferred Income Benefit.

            (d) A distribution under this section is in lieu of that portion of
the Deferred Benefit that would have been paid otherwise. A Deferred Cash
Benefit is adjusted for a distribution under this Section by reducing the
Participant’s Deferred Cash Account balance by the amount of the distribution. A
Deferred Income Benefit is adjusted for a distribution under this Section by
reducing the annual payments that would have been paid by the percentage that
the distribution bears to the Deferred Income Benefit’s maximum value (adjusted
for any earlier distribution under this Section) based on the Participant’s age
at the time of distribution except as modified in paragraph (a) for Beneficiary
distributions.



--------------------------------------------------------------------------------

-11-

 

9.         Corporation’s Obligation.

            Except as provided in Subsection 12(b), the Plan is unfunded. The
Plan is funded only according to Subsection 12(b)b). Until the Plan is funded, a
Deferred Benefit is at all times a mere contractual obligation of the
Corporation. Until the Plan is funded, a Participant and his Beneficiaries have
no right, title, or interest in the Deferred Benefits or any claim against them.
Except as provided in Subsection 12((b)b), the Corporation will not segregate
any funds or assets for Deferred Benefits nor issue any notes or security for
the payment of any Deferred Benefit.

10.        Control by Participant.

             A Participant has no control over Deferred Benefits except
according to his Deferral Election Forms, his Distribution Election Forms, and
his Beneficiary Designation Form.

11.        Claims Against Participant’s Deferred Benefits.

             A Deferred Cash Account and Deferred Income Benefit Record relating
to a Participant under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so is void. A Deferred Benefit is not subject to attachment or
legal process for a Participant’s debts or other obligations. Nothing contained
in this Plan gives any Participant any interest, lien, or claim against any
specific asset of the Corporation. Until the Plan is funded according to
Subsection 12(b), a Participant or his Beneficiary has no rights other than as a
general creditor.

12.        Amendment or Termination.

             Except as otherwise provided in this Section, this Plan may be
altered, amended, suspended, or terminated at any time by the board of directors
of Crestar Financial Corporation.

             (a) This Plan is effective when the Internal Revenue Service rules
to the satisfaction of the Corporation’s counsel and the Compensation Committee
that the Corporation may deduct payments of Deferred Benefits and that a
Participant’s Deferred Benefit is not taxable to him until it is paid. The Plan
may be amended as deemed necessary by the Corporation’s counsel and the
Compensation Committee in order to obtain favorable rulings from the Internal
Revenue Service. The Plan may be operated according to its terms (as amended
periodically) and as directed by the Compensation Committee until it is
effective. Once the Plan is effective, the board of directors of Crestar
Financial Corporation may alter, amend, suspend, or terminate this Plan at any
time. However, except for a termination of the Plan caused by the determination
of the board of directors of Crestar Financial Corporation that the laws upon
which the Plan is based have changed in a manner that negates the Plan’s
objectives, that board may not alter, amend, suspend, or terminate this Plan
without the majority consent of all Directors who are Employees if that action
would result either in a distribution of all Deferred Benefits in any



--------------------------------------------------------------------------------

-12-

 

manner other than as provided in this Plan or that would result in immediate
taxation of Deferred Benefits to Participants. Notwithstanding the preceding
sentence, if the Board of Directors of Crestar Financial Corporation requests a
ruling from the Internal Revenue Service to the effect that any amendment to the
Plan, subsequent to the date the Plan became effective, does not adversely
affect Deferred Benefits elected hereunder after the effective date of any such
amendment, and the Internal Revenue Service declines to rule favorably on any
such amendment or to rule favorably only if the Board of Directors of Crestar
Financial Corporation makes amendments to the Plan not acceptable to such Board,
the Board, in its sole discretion, may accelerate the distribution of part or
all amounts attributable to affected Deferred Benefits hereunder.

            (b) Despite Subsection 12(a), if there is a change in the voting
control of the Corporation that the Board does not recommend to the shareholders
(effective January 1, 1988, the preceding italicized language is amended to
read, “if there is a Control Change”), the Corporation must immediately make a
lump-sum contribution to a trustee under a trust agreement by transferring
assets with a fair-market value equal to (1) the value (determined at the
nearest month end) of the Deferred Cash Accounts plus (2) the value of an amount
sufficient to fund at that time payment of amounts attributable to one hundred
percent of the Deferred Income Benefits when they are due plus (3) a reasonable
allowance for all future administration fees. The trust agreement must contain
provisions sufficient (in the opinion of either the Internal Revenue Service or
counsel selected by the Corporation) to allow the Participants (or a substantial
number of Participants) to continue to defer income taxation on their Deferred
Benefits until they are distributed according to this Plan. In that case, the
board of directors of Crestar Financial Corporation may amend the Plan only by
such action as may be necessary or desirable to assure those payments to the
trust fund. If the Internal Revenue Service refuses to give the required opinion
on such a trust, and if counsel selected by the Corporation is of the opinion
that no such trust can be created, all Deferred Benefits under this Plan must be
paid to Participants in lump-sum distributions within a reasonable time after
such Control Change. In all events, any such trust must provide Participants who
are income-taxed on their entitlements with funds sufficient to pay the income
taxes.

Effective April 24, 1991, Subsection 12(b) is amended to read as follows:

            (b) Despite subsection 12(a), upon a Control Change or upon
unexpected taxation as described in section 5.01(d) of the Crestar Financial
Corporation Outside Directors Trust Agreement, the Corporation must immediately
cause a lump-sum distribution to or on behalf of each Participant from the
Crestar Financial Corporation Outside Directors Trust, paying all Deferred
Benefits under this Plan, according to the Crestar Financial Corporation Outside
Directors Trust Agreement. In addition, each Deferred Benefit must be enhanced
according to subsection 12(e) to compensate Participants for the economic loss
caused by having to pay taxes earlier than expected. For these purposes, an
enrolled actuary must calculate the present value, including the enhancement, of
each Participant’s Deferred Benefits.



--------------------------------------------------------------------------------

-13-

 

Effective January 1, 1988, the following Subsection 12(c) is added to the Plan:

            (c) Control Change. For purposes of this Plan, a Control Change
occurs if

(1) any person (within the meaning of sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of Securities of Crestar Financial Corporation (“CFC”) representing
thirty percent or more of the combined voting power of CFC’s then outstanding
Securities; or

(2) during any period of two consecutive calendar years, individuals who at the
beginning of such period constitute CFC’s board of directors cease for any
reason to constitute a majority of CFC’s board of directors, unless the election
(or the nomination for election by CFC’s shareholders) of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period; and approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period; and

(3) in the case of an ownership change described in paragraph (1), a majority of
the directors in office immediately before the ownership change and who are not
Members determine, within ten days of the ownership change, that a Control
Change has occurred.

Effective April 24, 1991, Subsection 12(c) is amended to read as follows:

            (c) Control Change. For purposes of this Plan, a Control Change
occurs if any of the circumstances described in this subsection’s paragraphs
occurs.

(1) Any Person, together with all Affiliates and Associates of that Person
(“Person,” “Affiliate,” and “Associate” as defined in or under the Securities
Exchange Act of 1934), becomes directly or indirectly the Beneficial Owner (as
defined under section 13(d) of the Securities Exchange Act of 1934) of
Securities representing at least thirty percent of Crestar Financial
Corporation’s then outstanding Securities entitled to vote generally in the
election of the Crestar Financial Corporation board of directors.

(2) During any period of two consecutive calendar years, the Continuing
Directors cease for any reason to constitute a majority of Crestar Financial
Corporation’s board of directors. For purposes of this paragraph, Continuing
Director means any member of the Crestar Financial Corporation board of
directors if



--------------------------------------------------------------------------------

-14-

 

  (A) the individual was a member of Crestar Financial Corporation’s board of
directors before an event defined as a Control Change in this subsection’s other
two paragraphs, OR

 

  (B) the individual was nominated for election or elected by a two-thirds
majority vote of the members of Crestar Financial Corporation’s board of
directors who satisfy the requirements of paragraph (A).

A Crestar Financial Corporation board member may not satisfy the requirements of
this paragraph if that member was nominated for election or elected by board
members who are elected by or recommended for election by a Person (as defined
in the Securities Exchange Act of 1934) described in paragraph (1) or the
surviving or purchasing corporation described in paragraph (3).

(3) Crestar Financial Corporation enters into a definitive agreement to merge or
consolidate Crestar Financial Corporation with or into another corporation or to
sell or otherwise dispose of 50% or more of Crestar Financial Corporation’s
assets; AND

 

  (A) that agreement does not include provisions requiring that the surviving or
acquiring entity must maintain the Plan’s terms on the date that the agreement
is entered into; OR

 

  (B) that agreement does not include provisions requiring that the surviving or
acquiring entity must establish or maintain a plan that covers all Participants
in the Plan on the date that the agreement is entered into and that provide
benefits that are at least equal to the Plan’s benefits according to the Plan’s
terms on the date that the agreement is entered into, as determined by an
independent expert applying a standard derived from section 208 of ERISA; OR

 

  (C) that agreement satisfied paragraph (A) or (B), but does not also provide
that those provisions survive the consummation of the merger or consolidation or
sale of assets so that any Participant in the Plan may enforce those provisions
against the surviving or acquiring entity; OR



--------------------------------------------------------------------------------

-15-

 

  (D) that agreement satisfies the requirements of paragraph (A), (B), or (C),
but, in fact, the surviving or acquiring entity does not establish or maintain a
plan that covers all Participants in the Plan on the date that the agreement is
entered into and that provides benefits that are at least equal to the Plan’s
benefits according to the Plan’s terms on the date that the agreement is entered
into, as determined by an independent expert applying a standard derived from
section 208 of ERISA.

Effective April 24, 1991, the following Subsection 12(d) is added to the Plan:

            (d) Funding Policy. The Crestar Financial Corporation Outside
Directors Trust must be funded according to this subsection’s two paragraphs.

(1) Required Contributions Upon a Control Change. Upon a Control Change, the
Corporation must contribute to the Crestar Financial Corporation Outside
Directors Trust amounts necessary, based on the calculation required according
to subsection 12(e), to fund all unfunded Deferred Benefits, including the tax
equalization enhancements required according to subsection 12(e). Those required
contributions may be in the form of cash or other property.

(2) Discretionary Contributions Before a Control Change. It is the Corporation’s
intent that its discretionary contributions to the Crestar Financial Corporation
Outside Directors Trust be made in accordance with this funding policy, which is
intended to establish guidelines for those discretionary contributions. The
Compensation Committee will review discretionary contributions on an annual
basis.

 

  (A) Discretionary contributions to the Crestar Financial Corporation Outside
Directors Trust may be in the form of cash or other property.

 

  (B) As to the benefits for the Plan Year 1989 and each later year, the
increase in accrued benefits for any year may be funded, but never at a rate
that exceeds that year’s benefit expenses.

 

  (C)

As to the benefits for the Plan Year 1988 and each earlier year, accrued benefit
amounts reflected on the Corporation’s balance sheet as liabilities will be
eliminated through payment of benefits when due, together with funding, during



--------------------------------------------------------------------------------

-16-

 

 

the remaining “working” lives of the Participants plus a reasonable period for
the payout of benefits under the Plan. Benefits will not be funded through the
Crestar Financial Corporation Outside Directors Trust, to the extent that there
is an equivalent value represented by corporate assets in the form of insurance
policies owned by the Corporation. However, the Corporation may transfer those
insurance policies as contributions to the Crestar Financial Corporation Outside
Directors Trust when it is prudent to do so. The remaining value (the
Corporation’s balance sheet liability, net of the asset value of insurance
policies), if any, should be funded based on the two principles set out in this
subparagraph’s two clauses.

 

  (i) Typically, any funding would not exceed benefits expensed (whether annual
increases or previously expensed).

 

  (ii) The Compensation Committee may, at its discretion, accelerate funding
whenever the Committee determines that it is necessary to protect benefits.

 

  (D) The value and the form of any contribution should take into account the
Corporation’s profits and cash flow, the contributions’ impact upon the
Corporation’s earnings per share, the value of the Crestar Financial Corporation
Outside Directors Trust assets before the contribution in relation to
liabilities to beneficiaries of the Crestar Financial Corporation Outside
Directors Trust, the opinions rendered by the Corporation’s counsel about the
consequences of the Crestar Financial Corporation Outside Directors Trust, under
applicable laws and regulations, any opinions, of the Corporation’s counsel
about the contribution and applicable laws and regulations, and the
Corporation’s goal to protect the Crestar Financial Corporation Outside
Directors Trust assets for the exclusive purpose of paying benefits to the
beneficiaries of the Crestar Financial Corporation Outside Directors Trust.



--------------------------------------------------------------------------------

-17-

 

Effective April 24, 1991, the following Subsection 12(e) is added to the Plan:

            (e) Payment calculation and enhancement. Payments described in this
Plan subsection are required whenever a Participant or a Participant’s
Beneficiary receives a distribution of Deferred Benefits that has been made
earlier than expected because of a Control Change or because of unexpected
taxation as described in section 5.01(d) of the Crestar Financial Corporation
Outside Directors Trust Agreement.

(1) Intent. Payments to or on behalf of a Participant according to this Plan
subsection include an enhancement of that Participant’s Deferred Benefits
intended to allow the Participant to be in essentially the same after-tax (and
after penalties) economic position as would have prevailed if the benefit
distributions had occurred at the time and in the amounts otherwise expected.
For purposes of this Plan section, the after-tax income just mentioned refers to
income after any and all taxation (income taxes, excise taxes, and other taxes)
by any taxing authority (federal, state, local, or otherwise), whether
attributable to all or part of the Participant’s entitlement under this Plan.

(2) Formula for calculations. To determine the amount of any payment due
according to this Plan section, the Compensation Committee or its designee may
periodically identify—and record the results of those determinations as a new or
revised exhibit 12(e) to this Plan—the formula deemed necessary by the
Compensation Committee or its designee to quantify the payment entitlement
described in the preceding paragraph, including factors such as the time at
which benefits would have been paid under this Plan, investment earnings that
would have accrued on funds that would have accumulated, until that
benefit-payment time, and any other factor deemed important by the Compensation
Committee or its designee. As provided in subsection 12(b), the Compensation
committee or its designee must name an enrolled actuary (i.e., an actuary whose
certification of benefit liabilities, funding, and the like would be acceptable
to the Internal Revenue Service for a plan subject to Code section 412) to make
independent determinations required by this Plan section. That actuary may do as
much or as little investigation as the actuary deems necessary to reach its
conclusions. The actuary’s reasonable fees and expenses are a Plan expense and
must be paid or reimbursed according to this Plan’s terms. The actuary’s
determinations and conclusions are final unless changed by the Compensation
Committee. Until the Compensation Committee causes an exhibit 12(e) to be added
to this Plan, the present value of each Participant’s Deferred Benefit must be
calculated and adjusted, according to this paragraph’s definitions, to recognize
the taxation of investment return over what would have been the deferral period.



--------------------------------------------------------------------------------

-18-

 

Definitions

Marginal Tax Rate (MTR) means the federal tax rate on the highest level of
taxable earnings in the year of distribution.

State Marginal Tax Rate (SMTR) means the state tax rate on the highest level of
taxable earnings in the year of distribution.

Discount Rate (DR) means the PBGC Immediate Annuity Rate plus 1% for the month
preceding the month of distribution.

Discount Rate for Premature Distribution means the Discount Rate multiplied by
the product of one minus the State Marginal Tax Rate reduced by one minus the
State Marginal Tax Rate times the Marginal Tax Rate. (i.e.,
DR*[1-SMTR-(1-SMTR)*MTR].

Present Value (PV) means the discounted value at the date of distribution of
Deferred Benefits using the Discount Rate for Premature Distribution.

(3) Determination of payment amounts. The Compensation Committee or its designee
must name a certified public accountant to calculate the amount of a
Participant’s Deferred Benefit entitlement according to this Plan subsection.
The accountant’s calculations must be based on the formula determined according
to the preceding paragraph. The calculations and results must be communicated in
writing to the Participant (or the Participant’s representative) whose benefit
is in question for the determination. If the Participant (or the representative,
on behalf of the Participant) communicates to the Compensation Committee or its
designee a written challenge to the accuracy of the calculations, the
Compensation Committee or its designee may accede to the challenge or name a
second certified public accountant to review the calculation and challenge; the
determination of the second accountant is final. The reasonable fees and
expenses of any certified public accountants named by the Compensation Committee
or its designee according to this subsection are a Plan expense and must be paid
or reimbursed according to this Plan’s terms.

13.         Health Examination.

     The Corporation, acting through the Compensation Committee, reserves the
right to require a health or physical examination (and establish other
reasonable requirements) as a condition to accepting a Deferred Income Benefit
Deferral Election Form and to modify or deny a Participant’s Deferred Income
Benefit and any survivors’ benefits based upon the results of the examination or
requirements. A Deferred Income Benefit Deferral Election Form modified or
rejected after a health or physical examination must be treated according to the
Member’s special election on that Form.



--------------------------------------------------------------------------------

-19-

 

14.         Notices.

     Notices and elections under this Plan must be in writing. A notice or
election is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his last known business address.

15.         Waiver.

     The waiver of a breach of any provision in this Plan does not operate as
and may not be construed as a waiver of any later breach.

16.         Assignments.

     A Participant’s interest in Deferred Benefits under this Plan is not
assignable by a Participant or Beneficiary. The Corporation may assign its
responsibilities and obligations under this Plan to anyone with or without
notice to Participants; provided, however, that the Corporation does not have
the right to assign its obligation to pay Deferred Benefits, including its
obligation to make a lump-sum contribution or distribution under Subsection
12(b), without the prior approval of all Participants or Beneficiaries entitled
to receive benefit payments under this Plan; any attempted improper assignment
is void. If such approval is granted, when a Participant receives notice that
the Corporation has properly assigned one or more of its obligations under this
Plan regarding that Participant, the Corporation is discharged from that
obligation.

17.         Construction.

     This Plan is created, adopted, and maintained according to the laws of
Virginia (except its choice-of-law rules) except to the extent that those laws
are superseded by the laws of the United States of America. It is governed by
those laws in all respects. Headings and captions are only for convenience; they
do not have substantive meaning. If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision. Use of the one gender includes all, and the singular and plural
include each other.

SunTrust Banks, Inc., on behalf of itself and its wholly owned subsidiary,
SunTrust Bank, has caused its duly authorized officer to sign this document on
this 31st day of December 2008, to incorporate amendments made through
December 31, 2008, to the Deferred Compensation Plan for Outside Directors of
Crestar Financial Corporation, which was originally approved as of December 6,
1982 and last restated as of December 7, 1983.

 

SUNTRUST BANKS, INC. By  

 

Title  

 



--------------------------------------------------------------------------------

-20-

 

AMENDMENT TO THE

CRESTAR FINANCIAL CORPORTION

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS OF CRESTAR FINANCIAL

CORPORATION AND CRESTAR BANK

WHEREAS, SunTrust Banks, Inc. (the “Corporation”) currently maintains the
Crestar Financial Corporation Deferred Compensation Plan For Outside Directors
of Crestar Financial Corporation and Crestar Bank (the “Plan”);

WHEREAS, the Corporation now considers it desirable to amend the Plan to meet
the applicable requirements of section 409A of the Internal Revenue Code of 1986
(as amended) (the “Code”);

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended effective as of
January 1, 2009, to add an Appendix A to read as follows:

APPENDIX A

1. Pre-2005 Deferrals. The terms of the Plan in effect on October 3, 2004 shall
govern the time and form of distribution of amounts that were earned and vested
(within the meaning of Code section 409A and regulations thereunder) under the
Plan prior to 2005 (and earnings thereon) and are exempt from the requirements
of Code section 409A (the “Grandfathered Benefits”).

2. 409A Compliance. To the extent that benefits under the Plan are subject to
Internal Revenue Code section 409A (“409A Benefits”), the Plan is intended to
comply with such section 409A and official guidance issued thereunder.
Notwithstanding anything herein to the contrary, this Plan shall be interpreted,
operated and administered in a manner consistent with this intention. The terms
of this Appendix A shall apply to distributions of any 409A Benefits and not
Grandfathered Benefits. Any provision of the Plan not in this Appendix that
addresses distribution of benefits shall not apply to 409A Benefits.

3. Distributions. Subject to Paragraph 4, a Participant’s 409A Benefits, if any,
shall be distributed in a lump sum within 30 days of the Participant’s
Separation from Service.

4. Key Employee Delay. Notwithstanding anything herein to the contrary, in the
event that a Participant is a Key Employee as of the date of his Separation from
Service, his lump sum distribution shall be paid in the seventh month following
the Participant’s Separation from Service (or, if earlier, in the month after
the Participant’s death).

5. Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

6. 409A Requirements on Amendment or Termination. No amendment of the Plan shall
apply to Grandfathered Benefits, unless the amendment specifically provides that
it applies to such amounts. The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent “material modification” under Code
section 409A to the Grandfathered Benefits. Upon termination of the Plan,
distribution of 409A Benefits shall be made to Participants and beneficiaries in
the manner and at the time described in this Appendix, unless the Corporation
determines in its sole discretion that all such amounts shall be distributed
upon termination in accordance with the requirements under Code section 409A.



--------------------------------------------------------------------------------

-21-

 

7. Definitions. All capitalized terms used in this Appendix and not defined
herein shall have the same meaning as in the Plan. The following capitalized
terms will have the meanings set forth in this Appendix whenever such
capitalized terms are used:

(a) Key Employee. Key Employee means an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
(i.e., a key employee (as defined in Code section 416(i) without regard to
Section (5) thereof)) if the common stock of the Corporation or an affiliate is
publicly traded on an established securities market or otherwise. Key Employees
shall be determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.

(b) Separation from Service. Separation from Service or Separates from Service
means a “separation from service” within the meaning of Code section 409A.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this              day of December, 2008.

 

SUNTRUST BANK By:  

 

Title:  

 